t c memo united_states tax_court f browne gregg sr and juanita o gregg petitioners v commissioner of internal revenue respondent docket no filed date bernard a barton jr for petitioners charles baer for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a deficiency in petitioners' federal_income_tax for tax_year in the amount of dollar_figure - - after stipulations and concessions ’ the remaining issues for consideration are whether a jury award paid to petitioner husband pursuant to a judgment against u s industries inc usi on a claim for fraudulent inducement to enter into a contract is excludable under sec_104 as damages received on account of personal injury we hold that it is not whether a jury award paid to petitioner husband pursuant to a judgment against usi on a claim for interference with a business relationship is excludable under sec_104 as damages received on account of personal injury we hold that it is not whether prejudgment_interest paid to petitioner husband pursuant to a judgment against usi is excludable under sec_104 we hold that it is not unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure ' the parties stipulate that dollar_figure in punitive_damages awards received by petitioner husband is properly includable in petitioners' gross_income the parties further stipulate that should this court find that the dollar_figure in compensatory_damages received by petitioner husband for his fraud claim are properly includable in petitioners’ income then such damages are properly characterized as capital_gain rather than ordinary_income on brief petitioners concede that the dollar_figure awarded for petitioner husband’s breach of contract claims is includable in gross_income - - findings_of_fact the parties submitted this case fully stipulated in accordance with rule the stipulation of facts with attached exhibits is incorporated herein by this reference for the calendar_year petitioners filed a joint federal individual_income_tax_return when the petition was filed in this case petitioners were husband and wife and resided in leesburg florida hereinafter references to petitioner are to f browne gregg sr and references to petitioners are to f browne gregg sr and juanita o gregg in petitioner owned corporate businesses in florida that were engaged in construction sand mining and design of dredging equipment the businesses had expanded rapidly and were hard pressed for working_capital as a result on date petitioner entered into an agreement and plan_of_reorganization with usi whereby petitioner transferred to usi the stock of his companies dollar_figure million in personal capital and petitioners’ dollar_figure promissory note in exchange for dollar_figure million in common and preferred usi stock the agreement provided that as further consideration petitioner could receive up to an additional dollar_figure million in usi stock if the companies formerly owned by petitioner met specified profitability levels over the next years on the date of closing date a separate employment agreement was signed under which petitioner was to remain for years as president and chief operating officer of his former companies q4e- during the years after the acquisition usi put some dollar_figure to dollar_figure million into petitioner's former companies and guaranteed some dollar_figure million in loans initially the operations were successful petitioner received one distribution of usi stock called by the parties earn-out stock valued at dollar_figure and based upon profits soon however relations between petitioner and usi began to sour petitioner's former businesses became less and less successful usi began limiting petitioner's authority and ultimately in date removed him as president and chief operating officer and appointed him to be a salaried consultant with little work to perform in date petitioner pledged his usi stock to the first national bank of leesburg leesburg bank as security for a dollar_figure million loan on date petitioner failed to make an installment_payment on the note he had transferred to usi and informed usi he was not going to pay the remaining balance on the note but instead would offset it against usi’s outstanding obligations to him usi stopped paying his salary and requested that chemical bank in new york its stock transfer and dividend disbursing agent stop payment on petitioner's usi dividends under instructions from usi chemical bank delivered petitioner's usi stock_dividend checks to usi on date petitioner borrowed an additional dollar_figure from the leesburg bank assigning as security all dividends from his usi stock both petitioner and the leesburg bank mailed to usi notice of the assignment - - later in the price of usi's stock fell and the leesburg bank issued margin calls to petitioner when petitioner did not respond the bank began selling his stock petitioner then demanded that usi pay the dividends to the leesburg bank but usi refused subsequently the leesburg bank liquidated petitioner’s stock because the loans had become under- collateralized in petitioner filed suit in florida against usi petitioner's lawsuit against usi lasted several years and included a jury trial that ended in a mistrial a second jury trial that was appealed reversed in part and remanded 715_f2d_1522 11th cir modified 721_f2d_345 11th cir and a third jury trial that was affirmed by the court_of_appeals for the eleventh circuit greqq v u s indus inc 887_f2d_1462 11th cir usi paid petitioner on the judgment in the claims on which petitioner prevailed that are relevant to this case are common-law fraud and interference with a business relationship the common-law fraud claim the crux of petitioner's common-law fraud claim was fraudulent inducement petitioner alleged that usi fraudulently promised to provide petitioner's former businesses with capital required for their successful operation when in fact usi's established financial policies severely limited the cash that it could make available to them for additional working_capital -- - petitioner alleged further that usi fraudulently promised to employ him to operate and manage petitioner's former companies when it did not intend to continue him in this position the jury returned a verdict awarding petitioner dollar_figure compensatory_damages on his fraud claim petitioners excluded this damage award from taxable_income on their federal_income_tax return the claim for interference with a business relationship in his complaint in the third jury trial petitioner alleged that usi maliciously interfered with petitioner’s business and contractual relationship with leesburg bank by withholding payments of dividends on the usi stock that petitioner had pledged as security for loans from the bank that consequently the bank was required to sell petitioner’s stock at a depressed price to satisfy his loans and that petitioner was deprived of the use and benefit of the dividends and otherwise damaged the jury returned a verdict awarding petitioner compensatory_damages in the amount of dollar_figure and punitive_damages in the amount of dollar_figure which the trial judge remitted to dollar_figure million on their joint federal_income_tax return petitioners included in income dollar_figure of the compensatory_damages but excluded from income the remaining amounts received with respect to this claim prejudgqment interest the trial_court awarded petitioner prejudgment_interest of dollar_figure on his fraud claim and dollar_figure on a claim of breach of employment agreement of which petitioners excluded dollar_figure on their federal_income_tax return notice_of_deficiency in the notice_of_deficiency respondent determined that the amounts usi paid petitioner on his claims for fraud and interference with business relationship were not on account of personal_injury_or_sickness within the meaning of sec_104 and consequently were includable in petitioners’ taxable_income respondent also determined that all amounts of prejudgment_interest received were includable in petitioners’ taxable_income opinion a exclusion of damages under sec_104 in general gross_income includes income from whatever source derived sec 6l1 a statutory exclusions from income are narrowly construed 515_us_323 504_us_229 348_us_426 309_us_331 one such statutory exclusion appears in sec_104 which excludes from gross_income the amount of any damages --- - received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the applicable regulations define damages received as an amount received through prosecution of a legal suit or action based upon tort or tort type rights sec_1 104-l1 c income_tax regs in united_states v burke supra pincite the supreme court held that to qualify for the sec_104 income exclusion a taxpayer must show that the legal basis for recovery redresses a tort-like personal injury in commissioner v schleier supra pincite the supreme court concluded that a tort or tort-like claim is a necessary but insufficient condition for excludability under sec_104 the supreme court held that excludability under sec_104 a also requires that the amounts received be on account of personal injuries or sickness focusing on whether there is proximate cause between any personal injury and the damages recovered commissioner v schleier supra pincite in 519_us_79 the supreme court revisited this issue acknowledging that the phrase ‘on account of’ does not unambiguously define itself the court rejected an interpretation of sec_104 that would require no more than a but-for connection between personal injuries and damages received and instead required a stronger causal connection making the provision applicable only to those --- - personal injury lawsuit damages that were awarded by reason of or because of the personal injuries id pincite respondent concedes that petitioner’s causes of action for fraud and interference with a business relationship sounded in tort the question for our consideration then is whether petitioner’s recoveries on these claims were on account of personal injuries or sickness this determination is based on all the facts and circumstances fabry v commissioner c __ _- slip op pincite which in the context of litigated claims include the allegations in petitioner’s complaints the evidence presented and the arguments made in the underlying litigation 88_tc_834 affd without published opinion 845_f2d_1013 3d cir 87_tc_236 affd 835_f2d_67 3d cir 58_tc_32 the taxpayer bears the burden_of_proof rule a ’ it is well settled that personal injuries include intangible as well as tangible harms and nonphysical as well as respondent argues that petitioner is collaterally estopped from claiming the damages he received were on account of personal injuries because the jury instructions and appellate decisions in the underlying litigation make it clear in respondent’s view that petitioner’s injuries were not personal we reject respondent’s strained and peculiar theory of collateral_estoppel if for no other reason than because the characterization of petitioner’s damages for federal_income_tax purposes was not essential to and was not litigated in petitioner’s prior litigation see kightlinger v commissioner tcmemo_1998_ we have however considered the contents of the jury instructions and the appellate decisions as part of our factual inguiry in determining the basis upon which petitioner’s damage awards were made -- - physical injuries commissioner v schleier supra pincite n united_states v burke supra pincite n 87_tc_1294 affd 848_f2d_81 6th cir in united_states v burke supra pincite the supreme court distinguished personal tort-like injuries from legal injuries of an economic character similarly in commissioner v schleier supra pincite the supreme court distinguished injuries that were personal rather than economic see also 102_tc_116 affd in part revd in part on another issue 70_f3d_34 5th cir and cases cited therein damages are not excludable under sec_104 if they are received pursuant to the settlement of economic rights arising out of a contract eg lost profits kightlinger v commissioner tcmemo_1998_ and cases cited therein recovery for injuries to business or property is separate and distinct from recovery for personal injuries to determine whether damages are received on account of personal injuries under sec_104 we look to the nature of the claim underlying the damages award united_states v in congress limited sec_104 to damages received on account of a personal physical injury or physical sickness effective generally with respect to amounts received after date small_business job protection act of publaw_104_188 sec 110_stat_1838 because of the prospective effective date this amendment does not apply to the case at hand the conference_report indicates that no inference was intended as to the application of sec_104 prior to date in connection with a case not involving a physical injury or physical sickness h conf rept pincite burke supra pincite threlkeld v commissioner supra pincite our focus is on the nature of the taxpayer’s injury and whether the award was received on account of personal or nonpersonal injuries threlkeld v commissioner supra pincite bennett v commissioner tcmemo_1994_190 if damages have been clearly allocated to an identifiable claim in a court judgment we are guided by the nature of the claim as defined under state law personal injury concepts 716_f2d_693 9th cir revg 79_tc_398 threlkeld v commissioner supra pincite- although federal_law rather than state law governs the characterization of payments for federal_income_tax purposes a state’s characterization of a payment can inform the federal decision rozpad v commissioner f 3d1 1st cir affg tcmemo_1997_528 petitioner’s compensatory_damages for common-law fraud petitioners argue that the compensatory_damages petitioner received on his claim for fraud were on account of personal injury because the fraud perpetrated on mr gregg violated his person and his rights and is a personal injury under applicable state law respondent contends that the damages were awarded for fraud in regard to a sales contract not for injury to a person for the reasons described below we agree with respondent that petitioner’s damages award on his claim for common-law fraud was not received on account of a personal injury within the meaning of sec_104 pursuant to florida jurisprudence a claim for common-law fraud requires the following elements a false statement concerning a material fact the representor's knowledge that the representation is false an intention that the representation induce another to act on it and consequent injury to the party acting in reliance on the representation 246_fsupp_780 s d fla revd on other grounds 386_f2d_5 5th cir food fair inc v anderson so 2d fla dist ct app petitioners suggest that the nature of the injury necessary to sustain a claim for fraud under florida law is inherently_personal noting the availability of remedies for emotional distress and similar personal injuries resulting from the fraud perpetrated petitioners concede on brief however that there is nothing in the record to demonstrate that compensatory_damages were paid to petitioner on account of emotional stress or other damages that are classic personal injury damages because our focus is on the injuries that actually affected petitioner’s receipt of compensatory_damages rather than on other possible injuries see 515_us_323 petitioners’ argument is unavailing florida law does not appear to rigidly categorize the nature of the injury necessary to sustain a claim for fraud we note as stated in food fair inc v anderson so 2d fla dist ct app florida decisions defining injury go in both directions continued however that under florida law the award of prejudgment_interest on petitioner’s fraud claim supports the conclusion that petitioner did not receive the compensatory_damages on account of personal injuries under florida law prejudgment_interest is ordinarily not recoverable for personal injury actions because the amount and the measure of damages is largely discretionary with the jury and is in consequence unliquidated until the trial farrelly v heuvacker so fla see also argonaut ins co v may plumbing co so 2d n 1l fla zorn v britton so fla for similar reasons prejudgment_interest is ordinarily not available as a remedy for an action in tort under florida law although prejudgment_interest may be awarded where there is an ascertainable out-of-pocket loss as the result of the loss of continued in explaining what constitutes damage sufficient to warrant actionable fraud early cases reflect a requirement that the injury sustained must ordinarily be pecuniary in nature other florida decisions seem to align themselves with the general_rule that damage need not be subject_to accurate measurement in money but may result from the fact that the defrauded party has been induced to incur legal liabilities or obligations different from those represented or contracted for citations omitted under florida law a personal injury plaintiff may be entitled to prejudgment_interest on medical_expenses but only when the plaintiff shows that he has made actual out-of-pocket payments for those expenses prior to judgment alvarado v rice so 2d fla however this exception to the general_rule applies because such a plaintiff suffers the loss of a vested property right namely the loss of use of his money id in any event petitioner has not alleged physical harm and the record is devoid of any evidence of any medical_expenses that he incurred vested property rights underhill fancy veal inc v padot so 2d fla dist ct app petitioners further assert that petitioner's dignitary or personal right to be free from fraud and lies is the injury at issue likening the damages award to an award for libel or slander in ostensible reliance on threlkeld v commissioner t c pincite in that case this court held that compensatory_damages received in settlement of the taxpayer’s claim for injuries to his professional reputation arising out of a claim for malicious prosecution were excludable from income under sec_104 this court determined that an action for malicious prosecution was similar to an action for defamation and under tennessee law would be classified as an action for personal injuries adopting a definition of personal injury from the tennessee supreme court this court stated exclusion under sec_104 will be appropriate if compensatory_damages are received on account of any invasion of the rights that an individual is granted by virtue of being a person in the sight of the law id pincite paraphrasing brown v dunstan s w 2d tenn that this definition differentiates between a personal injury and an economic injury is made plain by the more complete discussion in the paraphrased source which defines personal injuries as injuries resulting from invasions of rights that inhere in man as a rational being that is rights to which one is entitled by reason of being a person in the eyes of the law such rights of course are to be distinguished from those which accrue to an individual by reason of some peculiar status or by virtue of an interest created by contract or property brown v dunstad s w 2d tenn emphasis added -- - as this court recently noted in fabry v commissioner t c __ __ slip op pincite threlkeld v commissioner supra did not adopt a per se rule that damages received on account of injury to an individual’s business reputation are excludable under sec_104 rather we must look to all the facts and circumstances to determine the nature of the claim id whether or not the fraud perpetrated upon petitioner may have resulted in some dignitary injury is not controlling rather petitioners must show that the damages received were on account of personal injury and that the personal injury affected the amount of recovery see commissioner v schleier supra pincite settlement amounts received by the taxpayer in settlement of his claim under the age discrimination in employment act adea were not on account of personal injuries notwithstanding that the taxpayer may have suffered some personal injury comparable to pain and suffering we look to petitioner’s complaints in the usi litigation to determine the nature of his claim the overwhelming thrust of petitioner’s complaints is the adverse effects usi’s actions had on his businesses and on his earn-out rights that arose out of and were dependent on petitioner's contract with usi in his restated complaint in the second jury trial petitioner asked for dollar_figure million in compensatory_damages the complaint particularized these damages to a degree alleging that petitioner had been deprived of the value of his companies and their businesses which had a value of at least dollar_figure million and -- - that he had been deprived of additional capital contributions that he had made to usi in the amount of dollar_figure these injuries clearly constitute economic injuries petitioner’s restated complaint also alleged that usi caused him to lose the fair value of his earning capacity this allegation parallels a portion of petitioner's complaint alleging breach of contract it appears that any such injury was to petitioner's lost ability to take advantage of the contractual earn-out provisions rights that arose out of and were dependent on petitioner's contract with usi even if the jury award compensated petitioner for this alleged harm it would not constitute a personal injury within the ambit of sec_104 see 102_tc_116 compensatory_damages for compromised economic rights that arise from a contract are not excludable under sec_104 affd in part revd in part on another issue 70_f3d_34 5th cir baca v commissioner tcmemo_1990_632 petitioner’s restated complaint also alleged without elaboration damage to his reputation and credit rating the record however does not show that evidence was presented in the usi litigation regarding such injuries or that the damages were awarded by reason of such harms the mere mention of a particular personal injury in a complaint without more does not serve to bring a recovery for damages within the ambit of sec_104 see kightlinger v commissioner tcmemo_1998_357 a contrary rule would improperly expand the scope of sec_104 because the personal injury language could easily be included in every complaint even if such a claim were only a ‘throwaway’ claim in closing arguments at the third jury trial petitioner’s counsel characterized petitioner’s injuries as damages suffered by reason of giving up his businesses petitioner’s counsel made no argument for compensatory_damages for any other type of injury the jury instructions contain no reference to any injuries other than economic harms the trial_court instructed the jury in relevant part as follows therefore if you find that petitioner has been damaged you should award petitioner an amount of damages equal to the difference in value between what petitioner gave usi and the value of what he received from usi in return standing alone the fact that damages are measured in economic terms does not compel the conclusion that the injury redressed is economic rather than personal for economic loss may be the best available measure of a personal injury 835_f2d_67 3d cir affg 87_tc_236 in the case at hand however we believe that the harm which was measured by economic factors was in fact an economic injury see kightlinger v commissioner supra concluding that economic factors were not merely used as a yardstick to measure the extent of the injury rather they were the harm for which petitioner received his compensation in sum petitioners have failed to prove that the compensatory_damages awarded on petitioner’s common-law fraud -- - claim were received on account of personal injuries within the meaning of sec_104 accordingly we sustain respondent’s determination on this issue petitioner’s compensatory_damages for interference with a business relationship tortious interference with a business relationship is part of a larger body of tort law aimed at protecting relationships some economic for example interference with prospective economic advantage and some personal for example interference with family relations or libel and slander keeton et al prosser keeton on torts sec_129 pincite and nn and 5th ed under florida law tortious interference with a business relationship is basically the same cause of action as interference with a contract smith v ocean state bank so 2d fla dist ct app petitioner’s claim of tortious interference with a business relationship required proof of each of the following three elements the existence of a business relationship under which the plaintiff has legal rights an intentional and unjustified interference with the relationship by the defendant and damage to the plaintiff as a result of the tortious interference with the relationship 887_f2d_1462 11th cir petitioner’s complaint in the third jury trial focused almost entirely on the economic injury petitioner suffered as a consequence of usi’s interference with his business relationship with the leesburg bank although petitioners suggest that petitioner’s tortious interference claim might have supported recovery for mental suffering damage to reputation or violation of dignitary rights there is no evidence in the record that petitioner sought or received compensatory_damages for any such injuries ’ the jury returned a verdict awarding petitioner dollar_figure compensatory_damages and punitive_damages in the amount of dollar_figure which the trial judge remitted to dollar_figure million although the record does not expressly indicate the basis on which the jury determined compensatory_damages it seems most likely that the award was based on the theory outlined in petitioner’s trial brief which explicitly equated his claim to one for wrongful detention or attachment of property and which advocated computing his loss by reference to the decrease from dollar_figure in the value of his usi stock when the leesburg bank sold it to satisfy petitioner’s loans based on all the evidence then we conclude that petitioners have failed to prove that the compensatory_damages on the tortious interference claim were received on account of personal injuries within the meaning of sec_104 ’ in fact the record shows that petitioner sought compensatory_damages on his tortious interference claim principally as a foothold for a much larger amount of punitive_damages in his closing arguments in the third jury trial petitioner’s counsel requested only one dollar compensatory_damages stating the one dollar on the interference claim will justify your going into the punishment aspect of it and then you can allow punitive_damages that will get their attention - - this court reached a similar conclusion with respect to an analogous claim for tortious interference in kightlinger v commissioner supra in that case the taxpayer received payment in settlement of a claim of tortious interference with prospective economic advantage as an employee the complaint in the underlying litigation sought a remedy for wrongful interference with economic advantages and the taxpayer had not sought or obtained redress for any of the traditional harms associated with personal injury such as pain and suffering or emotional distress this court concluded clearly recovery for economic injury based on such a contractual type claim is excluded from the scope of sec_104 petitioners’ reliance on this court’s decision in noel v commissioner tcmemo_1997_113 is misplaced in noel this court held that the taxpayer was entitled to exclude under sec_104 an allocable amount received by the taxpayer in settlement of claims including a claim for tortious interference with contractual rights and prospective business advantages in noel the record supported a finding of fact that the taxpayer had suffered both personal emotional distress and damage to his business reputation and that these damages had been discussed during the negotiations that resulted in a settlement by contrast in the case at hand petitioners have failed to prove that the damages award on petitioner’s claim for interference with a business relationship was received on account --- - of personal injuries within the meaning of sec_104 accordingly we sustain respondent’s determination on this issue b prejudgment_interest petitioners contend that the prejudgment_interest they received is excludable under sec_104 as damages received on account of personal injuries as petitioners acknowledge however the well-established precedents in this court hold that prejudgment_interest is taxable even when attributable to damages excludable under sec_104 see eg 105_tc_396 100_tc_124 affd without published opinion f 3d 6th cir rozpad v commissioner tcmemo_1997_528 affd 154_f3d_1 lst cir having concluded that petitioner’s damages were not received on account of personal injuries within the meaning of sec_104 a fortiori we conclude that petitioner’s prejudgment_interest was not attributable to personal injuries and we decline petitioners’ invitation to disturb the well-established precedents of this court c evidentiary issues in the parties’ stipulation of facts respondent reserved certain evidentiary objections that we now address paragraph nos and of the stipulation of facts relate to the nature of petitioner's business acumen and personal -- - traits respondent objects to these stipulations on the grounds that they are hearsay and lack relevance we sustain respondent's objections on the grounds that petitioner's personal characteristics as described in these stipulations have no bearing on whether the damages he received were on account of personal injuries respondent further objects to joint exhibits 3-c 10-j 12-l and stipulation of facts paragraph no on the basis that each merely contains excerpts from other more complete exhibits and thus is neither independently relevant or complete we sustain respondent's objections and note that the evidence remains available elsewhere in the record see fed r evid finally on the grounds of relevancy and hearsay respondent objects to joint exhibits 5-e and 11-k which contain transcripts of the closing arguments made by petitioner's attorney during the second and third jury trial respectively we overrule respondent's objections on this issue for this court considers all the facts and circumstances including arguments made at trial in determining whether a taxpayer received damages on account of a personal injury under sec_104 bent v commissioner t c pincite furthermore the closing arguments are not hearsay because as the stipulation of facts introducing stipulation of facts par states mr gregg has been described as an entrepreneur a man who hass imagination anda man with innovative ideas stipulation of facts par states mr gregg is a unique and creative business person - - the exhibit states the exhibit is not offered to prove the truth of the matters asserted see knevelbaard v commissioner tcmemo_1997_330 we have considered all other arguments advanced by the parties and to the extent we have not addressed these arguments consider them irrelevant moot or without merit to reflect the foregoing and concessions by the parties decision will be entered under rule
